DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to amendment filed 12/01/2020, where the applicant amended claims 1, 2, 7, 9-11, 14, and 17; and claims 1-20 are currently pending.


Allowable Subject Matter
Claims 15-20 are allowed.

Claims 3, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 15, see “reasons for allowance” in the previously issued office action.

Regarding independent claim 17, see “reasons for allowance” in the previously issued office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 3, see “reasons for indication of allowable subject matter” in the previously issued office action.

Regarding claim 12, see “reasons for indication of allowable subject matter” in the previously issued office action. 

Regarding claim 13, see “reasons for indication of allowable subject matter” in the previously issued office action.


Response to Arguments
Applicant’s arguments, see pg. 13-14, filed on 12/01/2020, with respect to previous rejection of claim 1 under 35 U.S.C. § 103, have been fully considered.  The Applicant argued that the claim has been amended based on discussion during the previous interview and believed to overcome the previously cited prior art.  The arguments are persuasive in view of the amendment.  As such, the instant claim is currently rejected under new grounds in view of the amendment.

Applicant’s arguments, see pg. 14-17, that dependent claims 4, 5, 7, 9, 10, and 14 are allowable over the cited prior art at least in view of the dependency from their respective independent claims, and requests that the rejections for all dependent claims be reconsidered and withdrew for the reasons argued above.  However, their respective independent claims are now rejected under new grounds in view of the amendment and thus the dependent claims are likewise rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Layard, (US 20070209004 A1) (hereinafter Layard), in view of Rezgui, (US 20170262416 A1) (hereinafter Rezgui), Shriver, (US 10460023 B1) (hereinafter Shriver), and Slidemodel, (“Upload, View & Embed Presentations with PowerPoint Online Viewer”) (hereinafter Slidemodel).

Referring to claim 1, Layard teaches a method, comprising: 
receiving a request to generate a presentation (“box 254 indicates that the user nominates either a single or multiple documents that are to be converted”; ¶ [0068], fig. 12; “allows the user to quickly create a series of presentation slides in Microsoft PowerPoint format…the system processes data provided by the user, in a text file”; ¶ [0034]), wherein the request comprises an indication of an article (“single document”; ¶ [0068], fig. 12; also referred to as “text file”; ¶ [0034]); 
extracting content items from the article (“the system parses the source document text, box 258”; ¶ [0069], fig. 12; “the original source text file may…include other media types such as graphics, video, sound or animations…this additional media may also be incorporated on the appropriate screen”; ¶ [0034]; “Electronic screens refers to any representation of data on a computer screen and includes slides”; ¶ [0031].  The examiner interprets the content items as the combination of text and other media types in the source text file.), wherein the content items comprise at least one of one or more videos, one or more images or one or more social media posts (“other media types such as graphics, video, sound or animations”; ¶ [0034]); 
analyzing text of the article to generate a plurality of text segments (“it systematically copies text to a predefined template-based screen until that screen is populated with text.  The amount of text allocated to a screen will be dependent on the specific screen template or templates…the system then does the same with the subsequent screen and continues in this manner until all text in the original source text file is allocated to a screen”; ¶ [0034].  The examiner interprets each text segment as each screen with allocated text.); 
generating one or more settings for the presentation… (“The Template Settings screen allows users to nominate a…collection of templates that the system will use when automatically generating screens from the source text document(s)”; ¶ [0049], fig. 3; “The system parses the source document text, box 258.  In box 260, the system chooses a screen template based on the…group of templates nominated by the user”; ¶ [0069], fig. 12);
generating the presentation, comprising a plurality of slides (“create a series of presentation slides”; ¶ [0034]), based upon the one or more settings, the content items and the plurality of text segments (“systematically copies text to a predefined template-based screen until that screen is populated with text…the system then does the same with the subsequent screen and continues in this manner until all text in the original source text file is allocated to a screen…the original source text file may include other media types…this additional media may also be incorporated on the appropriate screen”; ¶ [0034]); 
controlling a first graphical user interface (“editing environment”; ¶ [0070]) of a first client device to display a presentation editing interface comprising a representation of the presentation (“the system launches the completed presentation in the third party application, box 270, which includes an editing environment so that the user can make any required modifications including the ability to add new screens, text, images and other media”; ¶ [0070], fig. 12; “the user may then choose to publish the presentation as either a Microsoft PowerPoint project, using button 280”; ¶ [0071], fig. 13).
Layard teaches a method of automatically create a series of presentation slides based on a user selected text file, select a template to be used to generate the presentation slides, where the generated presentation slides can be then be edited within an application with editing environment.  However, Layard does not explicitly teach the template is selected based upon the article.  Layard also does not explicitly teach receiving one or more inputs…corresponding to one or more edits to the presentation and generating an edited presentation based upon the one or more inputs.
Rezgui teaches select a template based upon the article (“embodiments are directed towards generating an interactive target document based on a static source document…the target document may be a presentation document (e.g. a slide deck)”; ¶ [0004]; “receiving the source document that includes at least textual source content, determining a source document structure of the source document, and segmenting the source content into a hierarchy of slices and/or sub-slices based on the source document structure”; ¶ [0005]; “Based on the slice contents, a template may be selected…automatically by the tool”; ¶ [0071]; “The template may be selected from a plurality of predetermined templates.  The template may be a template for a slide”; ¶ [0154], fig. 5A).
Rezgui further teaches receiving one or more inputs …corresponding to one or more edits to the presentation (“a user may provide one or more edits, via user interactions, to implement to the target document”; ¶ [0082], fig. 3) and generating an edited presentation based upon the one or more inputs (“if the document is to be updated process 300 flows to block 314”; ¶ [0082], fig. 3; “at block 314, the target document is updated based on user interactions and/or user-provided edits”; ¶ [0083], fig. 3).
Layard and Rezgui are analogous art to the claimed invention because they are directed toward generating document from a source document (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Layard and Rezgui before them to modify the interface for generating a presentation from a selected file of Layard to incorporate the function of selecting a template based on the source content taught by Rezgui.  One of ordinary skill in the art could have combined the elements as claimed by known method as disclosed by Rezgui (¶ [0070]-[0071]), because the operation of selecting a template based on the source content does not depend on the functionality of the interface for generating a presentation from a selected file.  That is the function of selecting a template based on the source content performs the same function independent on which interface it is incorporated on to, and therefore, the result of the combination 
Layard in view of Rezgui teach a method of create a series of presentation slides based on a user selected text file, where a template is selected based on the source content and is used for creating the slide(s).  However, Layard in view of Rezgui do not explicitly teach one or more settings includes at least one of a maximum time-length of the presentation, a time-length of slides of the presentation, a maximum amount of text associated with the presentation, one or more colors associated with the presentation, motion settings associated with the presentation or zooming characteristics associated with the presentation.
Shriver teaches at least one of a maximum time-length of the presentation, a time-length of slides of the presentation, a maximum amount of text associated with the presentation, one or more colors associated with the presentation (“A smart template is configured to, in addition, have logic that reads incoming content or information for creating a slide and in response automatically produces different variations in the properties of the output slide (such as by creating variations in a specific slide element).  In a practical sense, this can for example, provide a highly efficient tool that can automatically adapt to incoming content.  For example, in the context of preparing slides for a litigation proceeding, the smart template can be used to automatically apply a first background color for a slide”; 11:65-12:23), motion settings associated with the presentation or zooming characteristics associated with the presentation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Layard in view of Rezgui and Shriver before them to modify the interface for generating a presentation from a selected file of Layard in view of Rezgui to incorporate the function of changing setting(s) of a slide as taught by Shriver.  One of ordinary skill in the art could have combined the elements as claimed by known method as disclosed by Shriver (11:65-12:23), because the operation of changing setting(s) of a slide does not depend on the functionality of the interface for generating a presentation from a selected file.  That is the function of changing setting(s) of a slide performs the same function independent on which interface it is incorporated on to, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase adaptability of the slide based on the source content as suggested by Shriver (11:65-12:23).
Layard in view of Rezgui and Shriver teach a method of automatically create a series of presentation slides based on a user selected text file, where the generated presentation slides can be then be edited within an application with editing environment such as PowerPoint by receiving one or more edits from the user.  However, Layard in view of Rezgui and Shriver do not explicitly teach receiving a…request from a…client device to present the…presentation; and controlling a…graphical user interface of the…client device to display the…presentation.
receiving a…request from a…client device to present the…presentation; and controlling a…graphical user interface of the…client device to display the…presentation (“using the Share link option you can let your boss, co-worker, client or classmate view your presentations along with everyone else in the office.  Upload a Presentations to the Cloud using OneDrive An easy way to view presentation online is uploading the file to OneDrive. OneDrive let you easily store and share photos, videos as well as Microsoft Office documents, then you can share the files anywhere and on any device for free”; pg. 1 lines 9-17.  The examiner notes the device which the presentation is viewed on inherently includes a graphical user interface.).
	Layard, Rezgui, Shriver, and Slidemodel are analogous art to the claimed invention because they are directed toward interface for presentation slides (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Layard in view of Rezgui, Shriver, and Slidemodel before them to modify the interface for generating a presentation from a selected file of Layard in view of Rezgui and Shriver to incorporate the function of sharing PowerPoint files anywhere and on any device taught by Slidemodel.  One of ordinary skill in the art could have combined the elements as claimed by known method as disclosed by Slidemodel (pg. 1line 4-pg. 2 line 6), because the operation of sharing PowerPoint files anywhere and on any device does not depend on the functionality of the interface for generating a presentation from a selected file.  That is the function of sharing PowerPoint files anywhere and on any device performs the same function 

Referring to claim 6, Layard further teaches the method of claim 1, wherein the generating the presentation comprises:  
OA12024US0054identifying a set of entities associated with a first text segment of the plurality of text segments (“analyse the text of each screen”; ¶ [0034]; “the system may process one or more words, determined by their position within the sentence or paragraph”; ¶ [0069], fig. 12.  The examiner interprets the entities that are identified as words that are determined.); 
analyzing information associated with the content items to identify a content item of the content items associated with the set of entities (the original source text file may include other media types…this additional media may also be incorporated on the appropriate screen”; ¶ [0034]); and 
generating a first slide of the plurality of slides based upon the first text segment and the content item, wherein the first slide comprises a representation of the first text segment and a representation of the content item (“cross referencing the text with metadata associated with the system’s library of graphics seeking a matching image…A matching image is then automatically inserted on the corresponding screen…The system then does the same with the subsequent screen and continues in this manner until all text I the original source text file is allocated to a , wherein the content item comprises at least one of an image of the one or more images or a video of the one or more videos (“The original source text file may…include other media types such as graphics, video, sound or animations”; ¶ [0034]).  

Referring to claim 8, Layard in view of Rezgui and Shriver teach a method of automatically create a series of presentation slides based on a user selected text file, where the generated presentation slides can then be edited within an application with editing environment such as PowerPoint by receiving one or more edits from the user.  Rezgui further teaches displaying a first slide of the edited presentation; 
receiving a first input via the…graphical user interface of the…client device; and 
responsive to receiving the first input, controlling the…graphical user interface of the…client device to display a second slide of the edited presentation (“slides within the target document may be generated on demand (and in real time) when the user indicated via a user selection to advance to the next slide”; ¶ [0035]).
However, Layard in view of Rezgui and Shriver do not explicitly teach the graphical user interface being a second graphical user interface on the second client device.
Slidemodel further teaches viewing presentation through second graphical user interface on the second client device (“using the Share link option you can let your boss, co-worker, client or classmate view your presentations along with everyone else 

Referring to claim 14, Layard in view of Rezgui teach a method of create a series of presentation slides based on a user selected text file, where a template is selected based on the source content and is used for creating the slide(s).  However, Layard in view of Rezgui do not explicitly teach one or more settings includes the method of claim 1, wherein the one or more settings comprise the one or more colors associated with the presentation.
Shriver further teaches the one or more settings comprise the one or more colors associated with the presentation (“A smart template is configured to, in addition, have logic that reads incoming content or information for creating a slide and in response automatically produces different variations in the properties of the output slide (such as by creating variations in a specific slide element).  In a practical sense, this can for example, provide a highly efficient tool that can automatically adapt to incoming content.  For example, in the context of preparing slides for a litigation proceeding, the smart template can be used to automatically apply a first background color for a slide or slide element that is for presenting the defendant's case and a second background color for information related to presenting the plaintiff's case”; 11:65-12:23).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Layard in view of Rezgui, Shriver, and Slidemodel as applied to claim 1 above, and further in view of Livshin et al., (US 20100088605 A1) (hereinafter Livshin).

Referring to claim 2, Layard in view of Rezgui, Shriver, and Slidemodel teach a method of create a series of presentation slides based on a user selected text file, where a template is selected based on the source content and is used for creating the slide(s) that changes the setting(s) of the slide.  However, Layard in view of Rezgui, Shriver, and Slidemodel do not explicitly teach the method of claim 1, wherein the one or more settings comprise the maximum amount of text associated with the presentation.
Livshin teaches the one or more settings comprise the maximum amount of text associated with the presentation (“the rule tree may include determining if ‘too much text’ is included in a slide where ‘too much text’ may be a predefined parameter defining a maximum number of words, sentences or lines of text per slide”; ¶ [0078]).
Layard, Rezgui, Shriver, Slidemodel, and Livshin are analogous art to the claimed invention because they are directed toward interface for presenting of slides (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Layard in view of Rezgui, Shriver, Slidemodel, and Livshin before them to substitute the setting of maximum number of words as taught by Livshin for the setting of colors of Layard in view of Rezgui, Shriver, and Slidemodel.  Because both Layard in view of Rezgui, Shriver, and Slidemodel and .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Layard in view of Rezgui, Shriver, and Slidemodel as applied to claim 1 above, and further in view of Zhang et al., (US 20150193495 A1) (hereinafter Zhang).

Referring to claim 4, Layard further teaches analyzing a content items database to identify a content item associated with the word(s) (“the system will then analyse the text of each screen, cross referencing the text with metadata associated with the system's library of graphics seeking a matching image”; ¶ [0034]; “In order to determine which screen text to cross reference, the system may process one or more words, determined by their position within the sentence or paragraph”; ¶ [0069], fig. 12.  The examiner interprets the content item as the matching image, and the content items database as the system’s library of graphics.); and generating a first slide of the plurality of slides based upon text and the content item, wherein the first slide comprises a representation of the text and a representation of the content item (“cross referencing the text with metadata associated with the system’s library of graphics seeking a matching image…A matching image is then automatically inserted on the corresponding screen…The system then does the same with the 
However, Layard in view of Rezgui, Shriver, and Slidemodel do not explicitly teach the text includes a quote and analyzing the text of the article to determine an entity associated with the quote.
Zhang teaches the text includes a quote (“analyze a content item comprising text to identify: a quote”; ¶ [0003]; “content items may be received (102) from variety of different sources.  Content items may include…textual content…an article”; ¶ [0045]) and analyzing the text of the article to determine an entity associated with the quote (analyze a content item comprising text to identify…a named entity that is the source of the quote (e.g., a person or organization such as a company); ¶ [0003]).
Layard in view of Rezgui, Shriver, Slidemodel, and Zhang are analogous art to the claimed invention because they are directed toward interface for creating content (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Layard in view of Rezgui, Shriver, Slidemodel, and Zhang before them to modify the interface for generating a presentation from a selected file of Layard in view of Rezgui, Shriver, and Slidemodel to incorporate the function of analyzing a content item for a quote and a named entity taught by Zhang.  One of ordinary skill in the art could have combined the elements as claimed by known method as disclosed by Zhang (¶ [0003]-[0021]), because the operation of analyzing a content item for a quote and a named entity does not depend on the functionality of the interface for generating a presentation from a selected file.  That is the function of .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Layard in view of Rezgui, Shriver, and Slidemodel as applied to claim 1 above, and further in view of Chowdhury et al., (US 20160275187 A1) (hereinafter Chowdhury).

Referring to claim 5, Layard in view of Rezgui, Shriver, and Slidemodel teach a method of automatically create a series of presentation slides based on a user selected text file.  The generated presentation slides can be then be edited within an application with editing environment such as PowerPoint by receiving one or more edits from the user.  The presentation slides can be shared and viewed by other users and on any device.  
Layard further teaches generating a first slide of the plurality of slides based upon the…text and the video, wherein the first slide comprises a representation of the text and a representation of the video (“systematically copies text to a predefined template-based screen until that screen is populated with text… Once the text is allocated, the system will then analyse the text of each screen, cross referencing the 
However, Layard in view of Rezgui, Shriver, and Slidemodel do not explicitly teach a text segment…comprises a quote, wherein the generating the presentation comprises: 
identifying a video associated with the quote; 
determining a transcript associated with the video; 
analyzing the transcript to identify a timespan of the video corresponding to the quote; 
extracting a video segment of the video based upon the timespan; and 
generating a first slide of the plurality of slides based upon the quote and the video segment, wherein the first slide comprises a representation of the quote and a representation of the video segment corresponding to the quote.
Chowdhury teaches a document…comprises a quote (“A reference to the video is detected within the identified document.  The detected reference to the video is determined to be a quote from the video.  The quote and related information is extracted , wherein the generating the presentation comprises: 
identifying a video associated with the quote (“A reference to the video is detected within the identified document.  The detected reference to the video is determined to be a quote from the video”; ¶ [0004]); 
determining a transcript associated with the video (“Determining that the detected reference to the video is a quote may include using key words from a transcript of the video to determine that the detected reference to the video is a quote”; ¶ [0005]); 
analyzing the transcript to identify a timespan of the video corresponding to the quote (“Determining a location of the movie quote within the movie may include accessing a transcript of the movie, determining a location of the movie quote within the transcript, and identifying a timestamp associated with the location of the movie quote”; ¶ [0007].  The examiner interprets the timespan as the timestamp.); 
extracting a video segment of the video based upon the timespan (“Creating the video trailer may include advancing to a location in the video that includes the quote, moving backwards from the location of the quote until a beginning of a scene that includes the quote is reached, moving backwards past the beginning of the scene by a predetermined amount of time, marking a first time stamp of the video at a first location as a scene start time, returning to the location in the video of the quote, advancing the video from the location of the quote until an end of the scene that includes the quote is reached, forwarding the video past the end of the scene by a predetermined amount of time, marking a second time stamp of the movie at the forwarded location as a scene end time”; ¶ [0006]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Layard in view of Rezgui, Shriver, Slidemodel, and Chowdhury before them to modify the interface for generating a presentation from a selected file of Layard in view of Rezgui, Shriver, and Slidemodel to incorporate the function of detecting quote and retrieving the associated video from a document taught by Chowdhury.  One of ordinary skill in the art could have combined the elements as claimed by known method as disclosed by Chowdhury (¶ [0004]-[0020]), because the operation of detecting quote and retrieving the associated video from a document does not depend on the functionality of the interface for generating a presentation from a selected file.  That is the function of detecting quote and retrieving the associated video from a document performs the same function independent on which interface it is incorporated on to, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine would have been to simplify the process of searching for the relevant material to the text in a document.


Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Layard in view of Rezgui, Shriver, and Slidemodel as applied to claim 1 above, and further in view of Weber et al., (US 20100169784 A1) (hereinafter Weber).

claim 7, Layard in view of Rezgui, Shriver, and Slidemodel teach a method of create a series of presentation slides based on a user selected text file, where a template is selected based on the source content and is used for creating the slide(s) that changes the setting(s) of the slide.  However, Layard in view of Rezgui, Shriver, and Slidemodel do not explicitly teach the method of claim 1, wherein the one or more settings comprise the motion settings associated with the presentation.
Weber teaches the one or more settings comprise the motion settings associated with the presentation (“The exemplary embodiment of an application 1000 illustrates a use of the application 1000 to create a document 1001 (e.g., steps 6004, 7004) using a background layer 1004, a foreground layer 1005 (additional background/foreground layers may also be added to the document but may not be illustrated in FIG. 1) (e.g., steps 7008, 7009), customized gaps 1013 and/or transitions 1014 separating effect containers”; ¶ [0033], fig. 1; “The document 1001 (also, FIG. 3, reference numeral 3001) is the top level object of the media presentation/slideshow that may be created”; ¶ [0035], fig. 3).
Layard, Rezgui, Shriver, Slidemodel, and Weber are analogous art to the claimed invention because they are directed toward interface for presenting of slides (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Layard in view of Rezgui, Shriver, Slidemodel, and Weber before them to substitute the setting of transitions as taught by Weber for the setting of colors of Layard in view of Rezgui, Shriver, and Slidemodel.  Because 

Referring to claim 11, Layard in view of Rezgui, Shriver, and Slidemodel teach a method of create a series of presentation slides based on a user selected text file, where a template is selected based on the source content and is used for creating the slide(s) that changes the setting(s) of the slide.  However, Layard in view of Rezgui, Shriver, and Slidemodel do not explicitly teach the method of claim 1, wherein the one or more settings comprise the zooming characteristics associated with the presentation.
Weber teaches the one or more settings comprise the zooming characteristics associated with the presentation (“the style comprising one or more style properties, applying the style to a document and at least one of a layer, an effect container, an effect and a slide, and automatically generating a media presentation using the applied style, the document, and the at least one layer, effect container, effect, and slide”; ¶ [0013]; “The document is the object that may comprise: all of the custom/default layers 1004, 1005 (also, FIG. 3, reference numeral 3002) (e.g., steps 6003, 7003, 7010), effect containers such as, for example, those within the effect containers region 1003 (also, FIG. 3, reference numeral 3003); effects such as, for example…an animation path 3014…Further, each slide may have an animation path zooming effect to be executed on the image, movie, text, or other media content”; ¶ [0035], figs. 1, 3, 6 and 7).
Layard, Rezgui, Shriver, Slidemodel, and Weber are analogous art to the claimed invention because they are directed toward interface for presenting of slides (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Layard in view of Rezgui, Shriver, Slidemodel, and Weber before them to substitute the setting of zooming effect as taught by Weber for the setting of colors of Layard in view of Rezgui, Shriver, and Slidemodel.  Because both Layard in view of Rezgui, Shriver, and Slidemodel and Weber teach changing configuration of slide(s), it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of changing configuration of slide(s).  The motivation would have been to increase user’s attention by panning/zooming to a specific region of interest.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Layard in view of Rezgui, Shriver, and Slidemodel as applied to claim 1 above, and further in view of Basson et al., (US 20160124909 A1) (hereinafter Basson).

claim 9, Layard in view of Rezgui, Shriver, and Slidemodel teach a method of create a series of presentation slides based on a user selected text file, where a template is selected based on the source content and is used for creating the slide(s) that changes the setting(s) of the slide.  However, Layard in view of Rezgui, Shriver, and Slidemodel do not explicitly teach the method of claim 1, wherein the one or more settings comprise the maximum time-length of the presentation.
Basson teaches the one or more settings comprise the maximum time-length of the presentation (“automatically generating a modified presentation of a specified presentation time based upon an original presentation of a longer presentation time than the specified presentation time”; ¶ [0005]).
Layard, Rezgui, Shriver, Slidemodel, and Basson are analogous art to the claimed invention because they are directed toward interface for presenting of slides (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Layard in view of Rezgui, Shriver, Slidemodel, and Basson before them to substitute the setting of specified presentation time as taught by Basson for the setting of colors of Layard in view of Rezgui, Shriver, and Slidemodel.  Because both Layard in view of Rezgui, Shriver, and Slidemodel and Basson teach changing configuration of slide(s), it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of changing configuration of slide(s).  The motivation would have been to increase efficiency of the presentation by limiting the presentation time length.

claim 10, Layard in view of Rezgui, Shriver, and Slidemodel teach a method of create a series of presentation slides based on a user selected text file, where a template is selected based on the source content and is used for creating the slide(s) that changes the setting(s) of the slide.  However, Layard in view of Rezgui, Shriver, and Slidemodel do not explicitly teach the method of claim 1, wherein the one or more settings comprise the time-length of slides of the presentation.
Basson teaches the one or more settings comprise the time-length of slides of the presentation (“A priority is assigned to each element within the plurality of slides and a speech rate is calculated based upon a speech sample obtained from a user.  A presentation time associated with each element is determined based on the calculated speech rate.  The modified presentation of the specified presentation time is generated based on the assigned priority of each element and the determined presentation time associated with each element, wherein higher priority elements are included in the modified presentation before lower priority elements”; ¶ [0005]; “prioritizing elements making up the content of the presentation, analyzing the presentation and automatically including within a revised version of the presentation only those elements with the highest priority and then adding additional elements with lower levels of priority until all of the available allocated presentation time has been used”; ¶ [0021]; “with the current modified slide 512a being highlighted and the grayed out areas of each modified slide 512a, 514a, 516a indicating proposed content for removal in creating the modified presentation having a presentation duration of 5 minutes, 0 seconds”; ¶ [0055], figs. 5 and 6.  The examiner notes, by changing the time length of the presentation and adding 
Layard, Rezgui, Shriver, Slidemodel, and Basson are analogous art to the claimed invention because they are directed toward interface for presenting of slides (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Layard in view of Rezgui, Shriver, Slidemodel, and Basson before them to substitute the setting of specified presentation time as taught by Basson for the setting of colors of Layard in view of Rezgui, Shriver, and Slidemodel.  Because both Layard in view of Rezgui, Shriver, and Slidemodel and Basson teach changing configuration of slide(s), it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of changing configuration of slide(s).  The motivation would have been to increase efficiency of the presentation by limiting the presentation time length.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20170193685 (Imbruce) – discloses a method of analyzing data extracted from web pages and create an animated presentation based on the key pieces of information within the extracted data.

US 20070208751 (Cowan) – discloses a method of generating presentation comprises content from a web page, a document, a database, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is 571-270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142